Citation Nr: 1211049	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1943 to November 1945.  The Veteran's decorations for his active service include a Combat Medical Badge.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a Board hearing at the RO in January 2012.  In a December 2011 statement, the Veteran withdrew his request for a hearing due to his inability to attend as a result of his health.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


FINDING OF FACT

PTSD has not been shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service and a psychosis may not be presumed to have been so incurred.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in October 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  Private treatment notes have been obtained and the Veteran has been afforded the appropriate VA examinations.  The Board notes that the Veteran's service treatment records (STRs) are not of record.  A review of the record shows that several attempts to obtain the Veteran's STRs were made by VA.  However, a response from the National Personnel Records Center (NPRC) indicated that the STRs were unavailable as they had been destroyed by fire.  The Veteran was notified of this fact in a July 2008 letter and was provided the opportunity to provide any and all copies of such records in his possession.  Therefore, as all attempts to obtain the records were made and the Veteran was timely notified of their unavailability, the Board finds that there is no prejudice to the Veteran in proceeding with a final decision in this case.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has PTSD as a result of his combat medical experiences as a litter bearer on the front lines during World War II.

A review of the record shows that the Veteran did in fact serve as a litter bearer during World War II, which consisted of carrying battle casualties from the front lines to aid stations and administering first aid when necessary.  Additionally, the Veteran was awarded a Combat Medical Badge for his service.  Therefore, the Board concedes the Veteran's in-service PTSD stressor.

As noted above, the Veteran's STRs are not of record.  However, the Veteran has not claimed that he received psychiatric treatment during his active service.  The Veteran has not reported receiving any kind of psychiatric treatment until 1952, approximately seven years following his separation, at which time he reported he received treatment for depression and nerves at the VA Medical Center in Richmond, Virginia.     

In December 2008, the Veteran was afforded a VA examination.  The examiner reported that the Veteran's claims files and medical records were reviewed in conjunction with the examination.  At that time, the Veteran again reported that he had received mental health treatment in 1952, but that he had not received any mental health treatment since that time.  Based on the review of the record, the history provided by the Veteran, and the examination results, the examiner did not make a diagnosis of a psychiatric disability, to include PTSD, at the time of the examination.  In this regard, the VA examiner reported that the Veteran did meet the DSM-IV stressor criteria for PTSD related to combat experiences in World War II, but that he did not meet the PTSD symptom criteria.  The examiner reported that the Veteran denied significant problems with any war-related nightmares or intrusive memories and that the issues related to the war had never bothered him a great deal.  The examiner reported that there were no significantly distressing cues, triggers, or reminders of the traumatic experiences that distressed the Veteran and that the Veteran did not exhibit any significant avoidance behavior.  The examiner reported that the Veteran had denied hyper-startle response, excessive anger, irritability, and hypervigilance and the Veteran's concentration was noted to be adequate.  The examiner reported that the Veteran only reported some sleep problems that seemed to be unrelated to his time in the military.  The examiner found that, essentially, the Veteran denied significant emotional distress or symptomatology and that the Veteran seemed to function well in numerous areas of his life.    

In February 2011, the Veteran was afforded another VA examination.  The examiner reported that the Veteran's claims files and his VA computerized medical notes had been reviewed in conjunction with the examination.  Based on the review of the record, the history provided by the Veteran, and the examination results, the examiner did not make a diagnosis of a psychiatric disability at the time of the examination.  The examiner reported that while the Veteran did meet the DSM-IV criteria for a PTSD stressor, he did not appear to meet the DSM-IV PTSD symptom criteria.  In this regard, the examiner reported that the Veteran denied experiencing troubling dreams and reminders of his combat experiences.

Also of record are private treatment notes.  A review of those records is negative for any treatment for or a diagnosis of PTSD since the Veteran's separation from active service.   

As discussed above, the Veteran has reported that he received mental health treatment in 1952 at the VA Medical Center.  These treatment records are not on file.  Based on statements submitted by the Veteran, it appears that the records may be unavailable.  However, the Veteran reported that he was treated for depression and nerves.  There is no indication from the Veteran's various statements that he was experiencing symptoms sufficient to warrant a diagnosis of PTSD at that time.  Regardless, the treatment took place approximately seven years following his separation from active service and the Veteran has reported that he has not received any mental health treatment since.  Additionally, the fact that the Veteran may have been treated for a mental health disability nearly 60 years ago has no bearing on whether he has a current mental health disability.  Furthermore, both VA examiner's reviewed the Veteran's claims file and took a detailed history from the Veteran in conjunction with his VA examinations.  His reported treatment was documented by his statements in the claims files, but the Veteran was still not diagnosed with a current mental health disability.  Therefore, even if the Board were to concede the Veteran's 1952 mental health treatment, the fact that it was an isolated incident that did not prompt follow-up treatment for more than 50 years tends to indicate that whatever mental health disability the Veteran had at that time was acute and transitory and unrelated to whether he has a current mental health disability that is related to his active service.

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has PTSD.

Additionally, there is no evidence of record indicating that the Veteran has ever been diagnosed with a psychosis, let alone within one year of separation from active service.   

In sum, the Board has conceded the Veteran's PTSD stressor; however, there is no evidence of record indicating that the Veteran has ever been diagnosed with PTSD or that he was diagnosed with a psychosis within one year of his separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


